[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-11001         ELEVENTH CIRCUIT
                                        Non-Argument Calendar      OCTOBER 4, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                                D.C. Docket No. 4:10-cv-00215-HLM

MARGARET JACKSON,
TERRY AUSTIN,
as executors of the Silas Austin Sr. Estate
and in their capacity as sole owners of the 50%
undivided interest formerly owned by the interstate
decedent Katie Austin and as sole heir/heirs at
law to Katie Austin,

llllllllllllllllllllllllllllllllllllllll                       Plaintiffs-Appellants,

                                              versus

SHERI BLEVINS,
individually and in her capacity as
Whitfield County Probate Judge.,
LINDA WHITE,
SAMANTHA SPLAWN,
individually and in their capacity as
Whitfield County Probate Court Clerks
10CI1504-m,
JON BOLLING WOODS,
Superior Court, Lookout Mountain Judicial District,
Lafayette, Georgia,
SUSAN BISSON, et al.,
JOHN MCCOWN, et al.,
CURTIS KLEEM, et al.,
STEPHEN KELEHEAR, et al.,
09CI-313-J,

lllllllllllllllllllllllllllllllllllllll                       l    Defendants-Appellees.


                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                          (October 4, 2011)

Before BARKETT, MARCUS and BLACK, Circuit Judges.

PER CURIAM:

         Margaret Jackson and Terry Austin, proceeding pro se,1 appeal the district

court’s dismissal of their action to appeal a state court dismissal for failure to state

a claim. Appellants’ brief on appeal makes only a passing reference to the reasons

for the district court’s dismissal, namely the lack of subject matter jurisdiction,

preclusion by res judicata, and the Rooker-Feldman doctrine. After review, we




         1
         "Pro se pleadings are held to a less stringent standard than pleadings drafted by
attorneys and will, therefore, be liberally construed." Tannenbaum v. United States, 148 F.3d
1262, 1263 (11th Cir. 1998).

                                                 2
affirm the district court’s dismissal of the action for lack of subject matter

jurisdiction.2

       Under the Rooker-Feldman doctrine, federal district courts and courts of

appeal lack subject matter jurisdiction “over certain matters related to previous

state court litigation.” See Goodman ex rel. Goodman v. Sipos, 259 F.3d 1327,

1332 (11th Cir. 2001). The doctrine applies in “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced[,] and inviting district court review and

rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,125

S. Ct. 1517, 1521–22 (2005).

       Appellants instituted this action in the federal district court as a “Notice of

Appeal” of the state court’s order and sought to have the district court review and

reverse the state court’s order dismissing the case. There was no basis for either

federal question jurisdiction or diversity jurisdiction. Moreover, the Rooker-

Feldman doctrine prevented the district court from exercising subject matter

jurisdiction over Appellants’ claims because they were the “state-court losers

complaining of injuries caused by state-court judgments rendered before the


       2
         We review de novo a district court’s determination that Rooker-Feldman deprives it of
subject matter jurisdiction. Doe v. Florida Bar, 630 F.3d 1336, 1340 (11th Cir. 2011).


                                               3
district court proceedings commenced[,] and inviting district court review and

rejection of those judgments.” Saudi Basic Indus.,125 S. Ct. at 1521–22. The

district court did not err in dismissing Appellants’ case for lack of jurisdiction.

      AFFIRMED.




                                           4